Citation Nr: 0120024	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for a 
right foot disability (plantar fasciitis, status post right 
calcaneal stress fracture, with Achilles tendonitis, right 
ankle), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (original) evaluation for a 
left foot disability (plantar fasciitis, status post left 
third metatarsal stress fracture, with Achilles tendonitis, 
left ankle), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (original) evaluation for 
seborrheic dermatitis, scalp, head and neck, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (original) evaluation for 
retropatellar pain syndrome, right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1997 to 
June 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Montgomery, Alabama, 
presently has jurisdiction over this case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal that under the circumstances of this 
particular case requires further development at the RO.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter the VCAA) was enacted into law.  This law 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  The U. S. Court of Appeals for Veterans Claims 
recently held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, and that concerns of fundamental fairness and fair 
process demand further development and readjudication under 
the VCAA by the lower adjudicatory authority (in this case, 
the RO).  See Holliday v. Principi, 14 Vet. App. 280 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (per curiam order), 
mot. for full Court review denied, 15 Vet. App. 21 (2001) (en 
banc order).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Specifically, additional evidentiary development is in order.  
The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  The report of the VA feet compensation examination 
conducted in July 2000 refers to x-ray results of the 
appellant's right knee and feet taken on November 26, 1999; 
however, the summary reports for these diagnostic studies are 
not of record.  VA outpatient reports in the file show that 
these x-rays were taken at the Tuskegee-VA Medical Center 
(VAMC).  On remand, the RO should obtain the summary x-ray 
reports dated in November 1999.  In addition, the record 
shows that at the time of her July 2000 VA feet compensation 
examination, the appellant had been waiting to hear from the 
Rheumatology Clinic for almost a year regarding an 
appointment to evaluate whether she had arthritis, presumably 
in the joints of her feet and knees; the examination report 
indicated that she had been told that she had some type of 
arthritis and therefore was referred to the Rheumatology 
Clinic for evaluation.  It appears that the appellant 
receives medical follow-up at the Tuskegee VA facility as 
well as the VAMC in Montgomery.  The RO should determine 
whether a clinic visit in Rheumatology was ever scheduled at 
either VA facility and if so, obtain copies of any medical 
records generated as a result.

In light of the above, the Board finds that additional 
medical development is necessary as well.  Regarding her feet 
and right knee disabilities, it appears that she may have 
been evaluated subsequent to the July 2000 VA examination in 
the Rheumatology Clinic.  See Allday v. Brown, 7 Vet. App. 
517 (1995) (where record does not adequately reveal the 
current state of the claimant's disability, fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses 
level of impairment of disability since previous 
examination).  Moreover, the most recent VA examination of 
the appellant's skin disorder (seborrheic dermatitis of the 
scalp, head and neck), also conducted in July 2000, did not 
include unretouched color photographs of her condition.  In 
view of her submission in July 2001 of recently-taken 
photographs of her skin disorder, an up-to-date medical 
evaluation of this disability would be useful in this appeal.  
Because VA has a statutory obligation to accord a veteran-
claimant the duty to assist under 38 U.S.C.A. § 5107, as 
amended by the VCAA, the appellant is entitled to a new 
examination for each disability she is seeking an increased 
rating.  See 38 C.F.R. § 3.326 (2000).

Moreover, as the appeal arises from the grant of original 
ratings for the disabilities in question by rating decision 
in June 1999, the RO on remand must analyze these claims as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  The RO should obtain copies of the 
summary x-ray reports taken in November 
1999 at the Tuskegee-VAMC, as described 
above.  In addition, the RO should 
determine whether the appellant was 
scheduled to be seen in the Rheumatology 
Clinic at either the Tuskegee-VAMC or the 
Montgomery-VAMC, and if so, obtain copies 
of all corresponding medical records.  
All reports received should be associated 
with the claims folder.

2.  In addition to the above, and with 
the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request her 
authorization to release any indicated 
private medical records.  Upon receipt of 
her signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for new VA joints 
compensation examinations to determine 
the nature and extent of impairment 
caused by her right knee and bilateral 
foot/ankle disabilities.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
assess the severity of these 
disabilities, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail, to include 
range of motion (ROM) testing for each 
disability, and the report should include 
information as to what is considered 
"normal" ROM of each joint tested.  In 
addition, the examiner must address the 
extent of functional impairment 
attributable to any reported pain in 
accordance with the well-established 
DeLuca provisions.  Specifically, the 
examiner must address whether there is 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.

The examiner should also provide a 
complete and detailed discussion of all 
other functional limitations associated 
with the appellant's right knee and 
bilateral foot/ankle disabilities, if 
present, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect each 
disability has upon daily activities.  
The report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

5.  In addition, the appellant should be 
scheduled for a VA dermatologic 
examination in an effort to determine the 
current extent of impairment caused by 
her skin disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  The examiner 
should conduct any diagnostic test deemed 
necessary and provide an opinion as to 
the degree of severity of all symptoms 
associated with her seborrheic dermatitis 
of the scalp, head and neck, including 
whether there are present any systemic or 
nervous manifestations as provided in the 
Schedule for Rating Disabilities, Code 
7806.  In addition, unretouched color 
photographs of the areas affected by the 
skin disability should be taken and 
associated with the examination report.  
The report of the examination and the 
photographs should be associated with the 
claims folder.

6.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

8.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the right knee and 
bilateral foot/ankle claims must be 
within the analytical framework provided 
in DeLuca, and moreover, the RO should 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment, if applicable.  Additionally, 
the RO must readjudicate these increased 
rating claims as "staged ratings" under 
the guidance set forth in Fenderson, 
supra.  Further, consideration of 
referring one or more issues for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  If any benefits sought 
on appeal remain denied, the RO should 
provide the appellant and her 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


